DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 The objection to the title is overcome.
The double patenting rejection is overcome.
The 112 rejections are rendered moot by the claim amendments.
The applicant argues on pages 13 and 14 that Krames does not disclose creating a heteroepitaxial layer with no threading dislocation: “Krames teaches that strain relaxation may occur by formation of misfit dislocations and slip motion of existing threading and/or misfit dislocations along (0001) glide planes. Paragraph 26. The relaxation and/or growth processes may also generate a significant concentration of threading dislocations. In preferred embodiments, the epitaxial layer is grown thick enough so that a substantial fraction of these dislocations annihilate one another by a similar mechanism as occurs on GaN, as illustrated in FIG. 9. Paragraphs 21 and 46.” It is not clear what the applicant is arguing here; if the threading dislocations annihilate each other, it appears that the growth avoids or minimizes the formation of threading dislocations in the active layer.” Krames at [0031]. Thus it does not appear to the examiner that the amended claims would distinguish over Krames. However, the examiner has shifted to other rejections below as perhaps more on point to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 11, 14, 15, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maszara, US 2013/0309847, in view of Matsushita, US 2005/0017304. Claims 16, 19, 26, 30, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maszara.
Claim 1: Maszara discloses
providing a semiconductor substrate (10); 
forming a nanostructured pedestal (20) on the semiconductor substrate, the pedestal having a top surface and a side surface; 
providing a selective growth mask layer (22) on the top surface and side surface of the pedestal; 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIGS. 1C and 1D); 
selectively etching-back the exposed top surface of the pedestal to form a seed area (FIG. 1E), the seed area having a first linear surface dimension that ranges from about 10 nm to about 50 nm ([0020]); 
and growing the heteroepitaxial layer on the seed area.
Claim 1 also recites that there is a second linear surface dimension that ranges from about 200 nm to about 5000 nm. Maszara does not disclose the other linear surface dimension of the pedestal; however, the pedestal is a fin for a finFET, and it was known in the art that such fins has a high aspect ratio. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the length does not appear to have any bearing on the inventive aspects of the present invention, and thus it does not appear that it would be a basis for patentability.
Claim 1 also recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 4: The present specification states that lack of defects is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 11: the semiconductor substrate is comprised of silicon ([0018]).
Claim 14: the selective growth mask layer is comprised of silicon dioxide ([0021]).
Claim 15: Maszara discloses forming a portion of a transistor from the heteroepitaxial layer ([0008]). 
Claim 31: The present specification states that lack of threading dislocation is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 31 also recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 16: Maszara discloses
providing a semiconductor substrate (10); 
forming a nanostructured pedestal (20) on the semiconductor substrate, the pedestal having a top surface and a side surface; 
providing a selective growth mask layer (22) on the top surface and side surface of the pedestal; 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIGS. 1C and 1D); 
selectively etching-back the exposed top surface of the pedestal to form a seed area (1E), the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0020]); 
and growing the heteroepitaxial layer (24) on the seed area 
Claim 16 also recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 19: The present specification states that lack of defects is achieved through a small seed area. This small seed area is also disclosed by Maszara. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best
Claim 26: the semiconductor substrate is comprised of silicon ([0018]).
Claim 29: Maszara does not disclose the other linear surface dimension of the pedestal; however, the pedestal is a fin for a finFET, and it was known in the art that such fins has a high aspect ratio. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the length does not appear to have any bearing on the inventive aspects of the present invention, and thus it does not appear that it would be a basis for patentability.
Claim 30: Maszara discloses forming a portion of a transistor from the heteroepitaxial layer ([0008]).
Claim 32 recites that the growing the heteroepitaxial layer on the seed area occurs without nucleating any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed as noted in the rejection of claim 1. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claims 1-4, 6-11, 13, 15-19, 21-26, and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang, US 2011/0193175 in view of Glass, 2014/0001520, Curless, US 2003/0015704, and Matsushita.
Claim 1: Huang discloses 
providing a semiconductor substrate (300); 
forming a nanostructured pedestal on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 3B); 
providing a selective growth mask layer (304) on the top surface and side surface of the pedestal; 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIG. 3D); 
selectively etching-back the exposed top surface of the pedestal to form a seed area (306),
Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It would have been obvious to have removed the top layer of the pedestal in Huang for this reason.
and growing the epitaxial layer (310) on the seed area.
Claim 1 recites that the epitaxial layer is a heteroepitaxial layer. Heteroepitaxial growth of fin structures was well-known at the time of the invention. See Glass, which discloses that various materials can be epitaxially grown [0037] on a substrate of various materials ([0032]). (See claim 16, which has a silicon body (fin) with silicon germanium epitaxial source/drain regions.) It would have been obvious to epitaxially grow a different material when manufacturing a device that calls for it, as was known in the art.
Claim 1 also recites that the seed area has a first linear surface dimension that ranges from about 10 nm to about 50 nm and a second linear surface dimension that ranges from about 200 nm to about 5000 
Claim 1 also recites that the epitaxy does not nucleate substantially any threading dislocations. The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 2: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area. Huang FIG. 3E; Glass FIG. 3D. 
Claim 3: the exposed top surface is etched back such that it forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer. Huang FIG. 3D.
Claim 4: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 6: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape. Huang FIG. 3E; Glass FIG. 3D.
Claim 7: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 8: the heteroepitaxial layer slopes outward proximate the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 9: the heteroepitaxial layer slopes inward distal from the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 10: the entire heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer. Huang FIG. 3E.
Claim 11: the semiconductor substrate is comprised of silicon ([0024]).
Claim 12: Huang does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 13: removing the selective growth mask from the top reveals the top surface of the seed area 306, which, as explained with respect to claim 12, would be the (001) plane.
Claim 15: Huang discloses forming a portion of a transistor from the heteroepitaxial layer. Huang, [0020], [0030]. 
Claim 31 recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed in the prior art as noted in the rejection of claim 1. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 16: Huang discloses
providing a semiconductor substrate (300); 
forming a nanostructured pedestal on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 3B); 
providing a selective growth mask layer (FIG. 3C) on the top surface and side surface of the pedestal; 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIG. 3D); 
selectively etching-back the exposed top surface of the pedestal to form a seed area, 
Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It would have been obvious to have removed the top layer of the pedestal in Huang for this reason.
and growing the epitaxial layer (310) on the seed area.
Claim 16 recites that the epitaxial layer is a heteroepitaxial layer. Heteroepitaxial growth of fin structures was well-known at the time of the 
Claim 16 also recites that the epitaxy does not nucleate substantially any threading dislocations. The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 16 also recites that the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm. Huang discloses various dimensions of the device, such as the height of the epitaxial layer: “For example, the epitaxial growth process may be performed until the fins extend to a height of [] approximately 50 nm as measured from a top surface of the STI regions 308.” [0025]. While Huang does not disclose the width of the seed area 306, for the illustrated structure those in the art would expect the width of the seed area to be less than the height of the epitaxial layer, which, depending on the crystal structure of the epitaxial layer, would be roughly the same as the width of the epitaxial layer, which would be more than the width of the seed area. Those in the art would recognize that the claimed dimensions of the seed area would have been common for finFETs at the time. See e.g. Matsushita, with fins having a width of 20 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. 
Claim 17: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 18: the exposed top surface is etched back such that it forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer. Huang FIG. 3E.
Claim 19: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 21: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape. Huang FIG. 3E; Glass FIG. 3D.
Claim 22: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 23: the heteroepitaxial layer slopes outward proximate the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 24: the heteroepitaxial layer slopes inward distal from the seed area. Huang FIG. 3E; Glass FIG. 3D.
Claim 25: the entire heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer. Huang FIG. 3E.
Claim 26: the semiconductor substrate is comprised of silicon (Huang at [0024]).
Claim 28: removing the selective growth mask from the top reveals the top surface of the seed area 306, which, as explained with respect to claim 27, would be the (001) plane.
Claim 29: As explained above with respect to claim 16, those in the art would expect the width of the seed area of Huang to be within the claimed range, and Matsushita discloses that it was within the dimensions of finFET fins at the time. Matsushita also discloses a length (200 nm) in the claimed range ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present 
Claim 30: Huang discloses forming a portion of a transistor from the heteroepitaxial layer. Huang, [0020], [0030].
Claim 32 recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. The present specification states that this is achieved through a small seed area. This small seed area is also disclosed as noted in the rejection of claim 16. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Glass, Curless, Matsushita, and Wei, US 2013/0309838. Huang discloses that the selective growth mask 304 is a high density plasma oxide ([0024]). HDP can be used to deposit different oxides, including silicon dioxide. As this is the most common oxide in semiconductor manufacturing, this would be expected as most likely. Furthermore, see Wei at [0024], layer 132, showing that this was known in the art. 

Claims 12 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Glass, Curless, Matsushita, and Guo, US 2007/0183185: Huang does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/PETER BRADFORD/Primary Examiner, Art Unit 2897